Citation Nr: 1016713	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-16 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas


THE ISSUE

Eligibility for a powered mobility device, such as a powered 
wheelchair or scooter.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 determination of the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas.  In that 
determination, the Central Arkansas Veterans Healthcare 
System's Prosthetic Treatment Center denied the Veteran's 
request for a power mobility device.

A hearing before the undersigned Acting Veterans Law Judge 
was scheduled for the Veteran in December 2009; 
unfortunately, he was unable to attend due to a recent 
hospitalization.  As such, the undersigned determined that 
good cause had been presented and allowed his representative 
to offer oral argument on his behalf.  38 C.F.R. § 20.700(b) 
(2009).  At the time of the hearing, the Veteran's 
representative indicated that the Veteran waived his right to 
another Board hearing and that his arguments would be offered 
in lieu of the Veteran's testimony. 

Additionally, at the hearing, the Veteran's representative 
requested that the national office of the service 
organization be provided with an opportunity to review the 
Veteran's case prior to the issuance of a final decision.  As 
such, while this remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal, upon return of the Veteran's 
case to the Board, if in order, the Veteran's representative 
at the national office of the service organization will have 
an opportunity to review the claims file and offer additional 
argument on the matter.  38 C.F.R. § 20.1100(b) (2009). 


REMAND

The Board notes that VA shall furnish on an ambulatory or 
outpatient basis such medical services as are needed.  See 38 
C.F.R. § 17.93; see also 38 C.F.R. § 17.150.

Motorized wheelchairs may be considered for Veterans who have 
a disability resulting in the loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity to the 
extent that it is medically determined that the Veteran is 
incapable of satisfactorily propelling a manual wheelchair.  
Motorized wheelchairs may also be considered for eligible 
Veterans who suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, rheumatoid 
arthritis, and/or those Veterans diagnosed with severe 
cardiovascular disease.  See VHA Handbook 1173.06.

In the March 2008 determination on appeal, the Veteran's 
claim for entitlement to a powered mobility device was denied 
because it was found that he did not meet the objective 
medical criteria for a powered mobility and/or lifting 
device.  The determination letter indicates that the criteria 
require objective documentation of the loss of function of at 
least three extremities, or objective testing establishing 
neuromusculoskeletal or cardiopulmonary impairment severe 
enough to make manual wheelchair propulsion and ambulation 
impossible.  However, the folder made available to the Board 
contains no medical evidence to support the conclusion 
reached in the March 2008 determination.

At the December 2009 Board hearing, the Veteran's 
representative argued that the Veteran has arthritis in both 
shoulders and knees that makes operating a manual wheelchair 
impossible.  It was indicated that a scooter-type model is 
the only type of powered mobility device he could operate.  
He also indicated that the Veteran's treating physician 
concluded that he was eligible for a powered mobility device.  

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as pain.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the 
record does not adequately reveal the current state of the 
Veteran's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  Therefore, given that the limited medical evidence 
associated with the file, the Veteran should be afforded a 
medical evaluation to determine the current severity of any 
physical disabilities in the context of the eligibility 
criteria for a powered mobility device.  See 38 U.S.C.A. § 
5103A(d).  

A note on the folder indicates that the claims file on appeal 
is a duplicate combined health record.  This suggests that 
the Veteran may have more complete claims folder containing 
prior claim adjudication materials.  If such a claims file 
exists, either at the VA agency of original jurisdiction 
(AOJ) in North Little Rock, Arkansas, or elsewhere, that 
claims file should be matched with the file provided to the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his disabilities.  
When the requested information and any 
necessary authorizations have been 
received, the AOJ should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Any claims folder containing prior 
claim adjudication materials for the 
Veteran should be associated with the 
record on appeal. 

3.  After completing the above 
development, schedule the Veteran for an 
appropriate VA examination in order to 
assess his current disabilities with 
respect to the criteria necessary for a 
motorized wheelchair.  The file, 
including a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  The 
examiner should take a detailed history 
from the Veteran, conduct an examination, 
and ensure that all tests necessary to 
providing the opinion requested below are 
conducted.

In consideration of the examination 
results, the examiner should evaluate the 
severity of any current physical 
disabilities within the context of the 
pertinent eligibility criteria.  The 
examiner should then render an opinion as 
to whether the Veteran meets the criteria 
for a powered mobility device, i.e., loss 
or loss of use of both lower extremities 
combined with a loss or loss of use or 
severe impairment of at least one upper 
extremity to the extent that the Veteran 
is incapable of satisfactorily propelling 
a manual wheelchair.  The bases for the 
opinion provided should be explained in 
detail.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner. 

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue of eligibility for 
a powered mobility device.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the Veteran 
until he is notified by VA.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



	                  
_________________________________________________
A. JAEGER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



